Treat, J.,
{orally.) The exceptions are overruled, not only for the reasons stated 'by the master, but from elemental rules in addition *897thereto there can be no recovery in this case. The intervenor chose to use the track of the railway company for his personal convenience, without regard to constantly moving trains thereon ; and the railway company having a right to suppose the track free, pursued its ordinary course of business. The injury, therefore, occurred through the gross negligence of the intervenor, without any fau-lt on the part of the railway company.
NOTE.
Where a party voluntarily goes upon and walks along a railroad track, and fails, without excuse, to look and listen for danger, and is injured by reason thereof from a passing train, he is guilty of such contributory negligence as will defeat recovery. Laverenz v. Chicago, it. I. & P. 1Í. Co., (Iowa,) U) N. W. feep. 208.
Sucli person is a mere trespasser, and while it would be the duty of the persons operating trains, if they saw him, and could avoid injuring him, to do so, yet if they did not see, him, and were ignorant of his dangerous position, they would not bo bound to look out to save him from injury. McAllister v. Burlington '& N. W. Ry. Co., (Iowa.) 20 N. W. Rep. 188.
A railroad company does not owe a mere trespasser upon its track the duty of having an engineer running a train to look to see whether he is there. Scheiller v."Minneapolis & St. Tj. Ry. Co., (Minn.) 21 tv. W. Rep. 711.
A person going upon a railroad track between stations, without first looking and listening for a.n approaching train, is guilty of contributory negligence, and cannot recover for injury sustained. Ivons v. Cincinnati, W. & M. Ry. Co., (Ind.) 2 N. 15. Rep. 184.
When a trespasser on a railway track is injured by the negligence of the railroad company, he may not recover unless such negligence was willful; more gross negligence is not, sufficient. Terre Haute & 1. R. Co. v. Graham, 95 Ind. 286.
A person who, without right, and with full knowledge of the location, voluntarily places himself upon a railroad track, at a place where there is no crossing, and which is a known place of danger, and is killed by a passing train, is negligent, and no damages can be recovered for his death, except for wanton injury. Pittsburgh, lit. W. & C. Ry. Co. v. Collins, 87 I’a. St. 405.
One who, without authority, enters upon a railway track, and while there becomes insensible from providential causes, and while in this state, and in plain view, is injured by a train, may recover damages of the company, although the injuries were not wanton or willful; but otherwise, if his insensibility was by reason of voluntary intoxication. Houston &T. 0. Ry;. Co. v. Sympkins, ñi Tex. 015.
Except at, public crossing,-a railway company owes no duty to a young child on its track. Cauley v. Pittsburgh, C. & St. L. Ry. Co., 95 Pa. St. 398. See Meeks v. Southern Pac. Ry. Co., 56 Cal. 513; Central Branch, "etc., R. Co. v. Henigh, 23 lian. 817; ITeston-villeP. R. Co. v. Connell, 88 Pa. St. 520; Moore v. Pennsylvania R. Co., 99 Pa. St. 301.
Master’s report confirmed.